Citation Nr: 1745925	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss prior to November 18, 2014. 

2. Entitlement to an evaluation in excess of 50 percent for service-connected bilateral hearing loss from November 18, 2014, thereafter.  

3. Entitlement to service connection for prostate cancer. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps, during World War II (WWII), from November 1943 until February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the November 2012 rating decision, the AOJ granted service connection for bilateral hearing loss and assigned a 20 percent rating, effective dates of January 4, 2012.  The May 2017 rating decision increased the Veteran's bilateral hearing loss to 50 percent disabling, effective November 18, 2014. 

The Veteran presented testimony at a February 2017 travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The Board notes that Attorney David Huffman previously represented the Veteran.  However, Attorney Huffman is no longer accredited to represent claimants before VA and the Veteran has elected to proceed pro se. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Despite displaying an exceptional pattern of hearing, prior to November 18, 2014, the Veteran's hearing impairment was no worse than Level VI in the right ear and Level V in the left ear. 

2. Despite displaying an exceptional pattern of hearing, beginning November 18, 2014, the Veteran's hearing impairment has been no worse than IX in the right ear and Level VIII in the left ear. 

3. The Veteran's prostate cancer first manifested many years after service, and is not shown to be causally or etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent prior to November 18, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for an evaluation in excess of 50 percent beginning November 18, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016). 

3. Entitlement to service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

As it pertains to development of the claim, the AOJ has undertaken all reasonable efforts to obtain relevant evidence, including obtaining negative record responses from "Mon General Hospital" in 1979 and VA treatment records dating to service discharge.  

The Board notes that the Veteran has not been provided a VA examination in regards to his prostate cancer claim.  However, a VA examination is not needed in every case.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran holds a diagnosis of prostate cancer, but there is no lay or medical evidence regarding the onset of this disorder in service or an event in service which caused prostate cancer.  Service treatment records reflect normal clinical evaluations of the genitourinary system during service.  The Veteran generally describes a "bad prostate infection" immediately following service, but there is no competent evidence suggesting that this prostate infection or prostate symptoms constituted evidence of prostate cancer manifested in service or within one year from service discharge.  Rather, a November 1998 biopsy found no signs of cancer.  On the facts of this particular case, particularly the November 1998 biopsy findings, the Board finds that the criteria for obtaining an opinion have not been met.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a conclusory generalized statement that a service illness caused his present medical problems was insufficient to trigger duty to provide medical examination as this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case).

Increased Rating Claims

The Veteran seeks a rating in excess of 20 percent from January 4, 2012 through November 17, 2014; and in excess of 50 percent from November 18, 2014 to present, for his service-connected bilateral hearing loss. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1922).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000 to 2,000, 3,000, 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc. the evaluation will be based solely on the puretone threshold average.  38 C.F.R. § 4.85(c).  Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz, the evaluation can be based on the puretone threshold average and speech discrimination ability or solely on puretone threshold average.  38 C.F.R. § 4.86. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board has reviewed all evidence of record pertaining to the history of the hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that further development is warranted.
 
On the authorized audiological evaluation in June 2012 puretone thresholds, in decibels were as follows: 


1000
2000
3000
4000
RIGHT
60
70
70
70
LEFT
55
65
70
65

The Veteran had an average right ear puretone threshold of 67.5 decibels and an average left ear puretone threshold of 63.75 decibels (in the frequencies of 1000, 2000, 3000, and 4,000 Hertz).  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 64 in the left ear.  The VA audiometric finding reflects level VI in the right ear and IV in the left.  These designations in combination correspond to a 20 percent rating.  38 C.F.R. § 4.85, Table VII.  

The Veteran had an exceptional pattern of hearing loss in both ears based upon puretone thresholds of 55 decibels or more in frequencies 1000, 2000, 3000 and 4000.  Under Table VIA, he may be assigned Level V hearing in both ears for an evaluation based upon puretone threshold averages only.  However, these designations still correspond to a 20 percent rating under Table VII.

On the authorized audiological evaluation in February 2013 puretone thresholds, in decibels were as follows: 


1000
2000
3000
4000
RIGHT
65
70
75
75
LEFT
55
65
70
65

The Veteran had an average right ear puretone threshold of 71.25 decibels and an average left ear puretone threshold of 65 decibels (in the frequencies of 1000, 2000, 3000, and 4,000 Hertz).  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 86 in the left ear.  The VA audiometric finding reflects level VI in the right ear and III in the left.  These designations in combination correspond to a 10 percent rating, and do not allow for a rating greater than 20 percent.  38 C.F.R. § 4.85, Table VII.  

The Veteran had an exceptional pattern of hearing loss in both ears based upon puretone thresholds of 55 decibels or more in frequencies 1000, 2000, 3000 and 4000.  Under Table VIA, he may be assigned Level VI hearing for the right ear and Level V hearing for the left ear.  However, these designations still correspond to a 20 percent rating under Table VII.

On the authorized audiological evaluation in November 2014 puretone thresholds, in decibels were as follows: 


1000
2000
3000
4000
RIGHT
65
75
80
75
LEFT
70
70
80
70

The Veteran had an average right ear puretone threshold of 73.75 decibels and an average left ear puretone threshold of 72.5 decibels (in the frequencies of 1000, 2000, 3000, and 4,000 Hertz).  Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 54 in the left ear.  The VA audiometric finding reflects level IX in the right ear and VIII in the left.  These designations in combination correspond to a 50 percent rating.  38 C.F.R. § 4.85, Table VII.  The Veteran continued to show an exceptional pattern of hearing loss, but the alternative rating under Table VIA does not result in an evaluation in excess of 50 percent.

Thus, a 20 percent rating is warranted from the effective date, January 4, 2012 through November 17, 2014, and a 50 percent rating is warranted, from the date of examination November 18, 2014.  As it pertains to the issue of entitlement to an effective date prior to November 18, 2014, the Veteran testified in August 2014 to an overall worsening of hearing which prompted an additional examination in November 2014.  However, there are no additional audiometric results of record to substantiate that assertion.  Since the prior Board remand, the clinical evidence added to the record reflects hearing aid adjustments and counseling regarding the use and maintenance of the Veteran's hearing aid devices rather than evidence to evaluate the definite thresholds of his hearing.  Notably, the hearing aid adjustments were not based on new audiometric findings, but from the results of the June 2012 VA examination.  Thus, while the Veteran's description of a worsening of hearing acuity between the June 2012 and November 2014 examinations is credible, the Board cannot factually ascertain from his testimony alone when his hearing acuity increased beyond a 20 percent level prior to November 2014.

Consequently, while the Veteran asserts that his hearing loss is worse than currently evaluated, the medical evidence prepared by a skilled neutral professional is more probative. 

With regards to functional impairment, including the Veteran's reports of difficulty hearing his wife and understanding what is going on at church, the necessity of increasing the volume of the television, and his inability to understand people without the use of hearing aids, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech).

The claims for an evaluation in excess of 20 percent prior to November 18, 2014, and 50 percent thereafter are denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeals.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Service Connection

The Veteran contends his prostate cancer is related to his period of active service, to include service in Saipan, Hawaii, and California during WWII, specifically a "bad prostate infection" immediately following service where he was treated at the Clarksburg VA Medical Center (VAMC), which resulted in him being transferred to Roanoke, Virginia, in which the Veteran underwent biopsies and was operated on, including having part of his prostate removed. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For some "chronic diseases" such as a malignant tumor, presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307. 

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

At present, the record includes evidence of a current disability, as the September 2007 private oncology consultation noted the Veteran's diagnosis of stage II prostate cancer, specifying that the Veteran's past medical history was negative for comorbidity.

By way of background, the June 2012 VA Form 21-0820, Report of General Information, noted that the AOJ sought out medical records on behalf of the Veteran from "Mon General Hospital" in 1979, but has been informed that such records were destroyed.

Similarly, VA sought to obtain the records from the Clarksburg VAMC and from Roanoke, Virginia, where the Veteran alleges his original prostate treatment occurred.  The AOJ notified the Veteran in a June 2017 notification letter that there were no records responsive to the request regarding any records from the Salem VAMC in Virginia.  Additionally, the only newly available records associated with the claims file from the Clarksburg VAMC were from 1987 to 2002, and included a November 1998 biopsy where there were no signs of cancer, and a January 2000 assessment of prostatitis after the Veteran complained of groin pain for about two months while experiencing intermittent decreased urination. 

The VA clinical records include a diagnosis of benign hypertrophy of the prostate in December 2005; a September 2012 discussion of the Veteran's private treatment for his prostate, including his status post external beam radiation therapy (XRT); and a May 2015 notation that the Veteran exhibited a coarse calcification in the prostate adjacent to the prostatic urethra. 

While the record clearly establishes the Veteran has a current disability, and has actively sought treatment for a condition of the prostate- possibly since his release from active service, the dispositive issue on appeal is whether the Veteran's diagnosed prostate cancer had its onset in service, manifested to a compensable degree within one year of service discharge, or is otherwise causally related to service.

The Veteran's service treatment records are negative for any prostate symptoms or abnormality.  His physical examinations, including on discharge, found normal clinical evaluations of the genitourinary system.  The record discloses a negative biopsy for cancer in 1998, and diagnosis of prostate cancer in 2007; more than sixty years after service, as evidenced by his September 2007 private oncology report.  The report conveyed that the Veteran previously had a biopsy as well as a transurethral resection of the prostate conducted; both were negative for any evidence of cancer.  Thus, there is competent evidence that the Veteran did not manifest prostate cancer as of November 1998.

The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  In this regard, the Board finds the Veteran's account of continual prostate issues since the reported original prostate infection which occurred immediately following service to be credible information.  However, a prostate infection is not a "chronic" disease under 38 C.F.R. § 3.309(a) and lay evidence reported the onset of prostate infection, even within one year of service discharge, is not sufficient to establish an award of service connection for such disorder.  As it pertains to prostate cancer, the Veteran is not competent to attribute prostate infection symptoms manifested immediately after service as being the manifestation of prostate cancer within one year of service discharge.  As noted above, the November 1998 biopsy found no evidence of cancer and, thus, any symptoms manifested prior to 1998 are not reasonably attributable to prostate cancer found not to exist.

As for the Veteran's claim under a theory of direct service connection, the Veteran's service treatment records do not show prostate cancer in service.  The record reflects that the Veteran did not receive treatment or a diagnosis of prostate cancer until 2007, over sixty years after service.  Finally, there is no credible supporting evidence from a medical professional asserting that the Veteran's prostate cancer is causally or etiologically related to service, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An evaluation in excess of 20 percent for bilateral hearing loss prior to November 18, 2014, is denied.

An evaluation in excess of 50 percent for bilateral hearing loss beginning November 18, 2014, is denied. 

Service connection for prostate cancer is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


